Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May 17, 2008 (the
“Effective Date”), is entered into by and between Maguire Properties, Inc., a
Maryland corporation (the “REIT”), Maguire Properties, L.P., a Maryland limited
partnership (the “Operating Partnership”) and Douglas J. Gardner (the
“Executive”).

WHEREAS, the REIT and the Operating Partnership (collectively, the “Company”)
desire to employ the Executive and to enter into an agreement embodying the
terms of such employment; and

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on the
fifth anniversary of the Effective Date.

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as Executive
Vice-President of the REIT and the Operating Partnership and shall perform such
employment duties as are usual and customary for such position, including
without limitation the duties assigned by the Chief Executive Officer of the
Company (the “CEO”) and approved by the Compensation Committee of the Board of
Directors of the REIT (the “Board”) within 90 days of the date hereof (which
duties shall be memorialized as an exhibit to this Agreement). During the
Employment Period, the Executive shall be a member of the Executive Management
Committee of the Company, which shall consist of the approximately 5 or 6 most
senior executives in the Company, and the Executive shall report directly at all
times to the CEO. The Executive Management Committee shall, as a group,
consider, determine and direct all major policies, strategies and initiatives of
the Company and its affiliates. The Executive shall have significant interface
with the Board, investors, analysts, lenders and other major stakeholders in the
Company. At the Company’s request, the Executive shall serve the Company and/or
its subsidiaries and affiliates in other offices and capacities in addition to
the foregoing consistent with the Executive’s position as Executive
Vice-President of the REIT and the Operating Partnership. In the event that the
Executive, during the Employment Period, serves in any one or more of such
additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) hereof. In addition, in the event the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation, as specified in Section 2(b) hereof, shall not be
diminished or reduced in any manner as a result of such termination



--------------------------------------------------------------------------------

for so long as the Executive otherwise remains employed under the terms of this
Agreement.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially full-time attention and time during normal business hours to the
business and affairs of the Company. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) fulfill limited teaching, speaking
and writing engagements, (C) manage his personal investments or (D) provide
consulting services to non-profit organizations, in each case, so long as such
activities do not significantly interfere or conflict with the performance of
the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company. Further, it shall not be a
violation of this Section 2(a)(ii) for the Executive to fulfill and wind down
his obligations to Rising Realty Partners, LLC during the 90 day period
following the Effective Date or to consummate any transactions negotiated during
such 90-day period, so long as such activities do not materially interfere or
conflict with the performance of the Executive’s duties or responsibilities
under this Agreement.

(iii) During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in
downtown Los Angeles (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.

(b) Compensation, Benefits, Etc.

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $450,000 per annum, as the same may be
increased thereafter pursuant to the Company’s normal practices for its
Executive Vice-Presidents. The Base Salary shall be paid at such intervals as
the Company pays executive salaries generally. During the Employment Period, the
Base Salary shall be reviewed at least annually for possible increase in the
Company’s discretion. Any increase in Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. The Base
Salary shall not be reduced after any such increase and the term “Base Salary”
as utilized in this Agreement shall refer to Base Salary as so increased.

(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”) under
the Company’s bonus plan or plans applicable to Executive Vice-Presidents. The
Executive’s target Annual Bonus shall be 100% of his Base Salary actually paid
for such year and his maximum Annual Bonus shall be 200% of his Base Salary
actually paid for such year, but the actual Annual Bonus shall be determined on
the basis of the Company’s

 

2



--------------------------------------------------------------------------------

attainment of objective financial performance metrics (including but not limited
to funds from operations or total shareholder return) or a combination of the
Company’s attainment of such financial performance metrics and the Executive’s
attainment of individual objectives, in each case as established by the
Compensation Committee of the Board in consultation with the CEO in accordance
with the terms and conditions under such bonus plan(s); provided, however, that
the Executive’s Annual Bonus with respect to the partial fiscal year in which
the Effective Date occurs shall be pro rated according to the Base Salary
actually paid for such partial fiscal year and may be determined on the basis of
attainment of individual objectives or subjective criteria approved by the
Compensation Committee of the Board in consultation with the CEO.

(iii) Restricted Stock Unit Award. The Company shall, on the Effective Date,
grant the Executive 131,250 restricted stock units with dividend equivalent
rights (the “RSUs”), which shall be subject to time-based vesting, under the
Second Amended and Restated 2003 Incentive Award Plan of Maguire Properties,
Inc., Maguire Properties Services, Inc. and Maguire Properties, L.P. (the
“Incentive Plan”). Consistent with the foregoing, the terms and conditions of
the RSUs shall be set forth in an award agreement (the “RSU Agreement”)
substantially in the form attached hereto as Exhibit A, to be entered into by
the Company and the Executive concurrently herewith and together shall evidence
the grant of the RSUs. Subject to this Section 2(b)(iii), the RSUs shall be
governed in all respects by the terms of the Incentive Plan and the RSU
Agreement.

(iv) Performance-Based Equity Award. Subject to approval by the Compensation
Committee of the Board, as soon as practicable following the Company’s
establishment of a new long-term equity-based incentive compensation program
under the Incentive Plan, the Company shall grant the Executive an award under
such program which shall be subject to performance-based vesting. The size of
such award shall be determined by the Compensation Committee of the Board in
consultation with the CEO, and shall be at least equal in size to the largest
such award granted to any other Executive Vice President of the Company. The
other terms and conditions of such award shall be determined by the Compensation
Committee of the Board in consultation with the CEO, and shall be commensurate
with the terms and conditions of similar awards granted to similarly situated
Executive Vice-Presidents of the Company.

(v) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are applicable generally to
Executive Vice-Presidents of the Company.

(vi) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s eligible family members shall be eligible for participation in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
Executive Vice-Presidents.

 

3



--------------------------------------------------------------------------------

(vii) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company applicable to Executive Vice-Presidents of the Company.

(viii) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its Executive Vice-Presidents from time to time, in accordance with the
policies, practices and procedures of the Company.

(ix) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to its Executive Vice-Presidents.

(x) Compensation Gross-Up. The amount of compensation payable to the Executive
pursuant to Sections 2(b)(i), (ii), (iii) and (iv) above shall be “grossed up”
as necessary (on an after-tax basis) to compensate for any additional social
security withholding taxes due as a result of the Executive’s shared employment
by the Operating Partnership, the REIT and, if applicable, any subsidiary and/or
affiliate thereof.

(xi) Indemnification Agreement. The parties hereby acknowledge that in
connection with the execution of this Agreement, they are entering into an
Indemnification Agreement (the “Indemnification Agreement”), substantially in
the form attached hereto as Exhibit B, which shall become effective as of the
Effective Date.

To the extent that any payments or reimbursements provided to the Executive
under Section 2(b)(vii), 2(b)(viii) or 2(b)(x) are deemed to constitute
compensation to the Executive, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred. The amount of any payments or expense
reimbursements that constitute compensation in one year shall not affect the
amount of payments or expense reimbursements constituting compensation that are
eligible for payment or reimbursement in any subsequent year, and the
Executive’s right to such payments or reimbursement of any such expenses shall
not be subject to liquidation or exchange for any other benefit.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability during the Employment
Period. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 90 consecutive days or for a total of 180 days in any 12-month period, in
either case as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events
unless the Executive fully

 

4



--------------------------------------------------------------------------------

corrects the circumstances constituting Cause within a reasonable period of time
after receipt of the Notice of Termination (as defined below):

(i) the Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties;

(ii) the Executive’s willful commission of an act of fraud or dishonesty
resulting in economic or financial injury to the Company;

(iii) the Executive’s conviction of, or entry by the Executive of a guilty or no
contest plea to, the commission of a felony or a crime involving moral
turpitude;

(iv) a willful breach by the Executive of his fiduciary duty to the Company
which results in economic or other injury to the Company; or

(v) the Executive’s willful and material breach of the Executive’s covenants set
forth in Section 10(a) or 10(b) hereof.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of any of the conduct described in Section 3(b) hereof, and specifying
the particulars thereof in detail; provided, that if the Executive is a member
of the Board, the Executive shall not vote on such resolution nor shall the
Executive be counted in determining the “entire membership” of the Board.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. The Executive’s
termination of employment, whether for Good Reason or without Good Reason, shall
not be deemed to be a breach of this Agreement. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any one or more of the following
events without the Executive’s prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason

 

5



--------------------------------------------------------------------------------

(provided such circumstances are capable of correction) within 30 days after the
Company’s receipt of the Notice of Termination (as defined below) delivered by
the Executive:

(i) the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(a) hereof, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

(ii) the Company’s reduction of the Executive’s Base Salary or Annual Bonus
opportunity, each as in effect on the date hereof or as the same may be
increased from time to time;

(iii) the relocation of the Principal Location to a location more than thirty
(30) miles from such location, or the Company’s requiring the Executive to be
based at a location more than thirty (30) miles from the Principal Location,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations;

(iv) the Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 11
hereof;

(v) a termination of the employment of Nelson C. Rising either (A) by the
Company without “Cause,” or (B) by Mr. Rising for “Good Reason” (as each such
term is defined in that certain Employment Agreement, dated as of May 17, 2008,
between Maguire Properties, Inc., Maguire Properties, L.P. and Nelson C.
Rising), provided that, not later than the 30th day following Mr. Rising’s
termination (or, if later than such 30th day, not later than the date that is
the 15th day following the date on which the Company, in response to a request
submitted by the Executive within 15 days following Mr. Rising’s termination,
acknowledges that Mr. Rising has either been terminated without “Cause” or has
terminated for “Good Reason”), the Executive provides written notice to the
Company that the Executive wishes to terminate employment for Good Reason; or

(vi) the Company’s failure to cure a material breach of its obligations under
this Agreement after written notice is delivered to the Board by the Executive
which specifically identifies the manner in which the Executive believes that
the Company has breached its obligations under the Agreement and the Company is
given a reasonable opportunity to cure any such breach.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 13(c) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination

 

6



--------------------------------------------------------------------------------

provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

4. Obligations of the Company upon Termination.

(a) Without Cause or For Good Reason. Subject to Section 4(d) below, if, during
the Employment Period, the Executive incurs a “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) during the Employment Period
by reason of (1) a termination of the Executive’s employment without Cause, or
(2) a termination of the Executive’s employment by the Executive for Good
Reason:

(i) The Executive shall be paid, in a single lump sum payment on the date of the
Executive’s termination of employment, the aggregate amount of the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay through the
date of such termination (the “Accrued Obligations”). In addition, the Executive
shall be paid, in a single lump sum payment within 60 days after the date of
Executive’s Separation from Service (such date, the “Date of Termination”), the
aggregate amount of (A) any Annual Bonus required to be paid to the Executive
pursuant to Section 2(b)(ii) above for any fiscal year of the Company that ends
on or before the Date of Termination to the extent not previously paid (the
“Unpaid Bonus”), and (B) one and one-half (1.5) (the “Severance Multiple”) times
the sum of (x) the Base Salary in effect on the Date of Termination plus (y) the
Annual Bonus earned by the Executive (regardless of whether such amount was paid
out on a current basis or deferred) for the fiscal year of the Company
immediately preceding the Date of Termination or the target Annual Bonus for the
fiscal year of the Company in which the Date of Termination occurs, whichever is
greater.

(ii) The Executive shall be paid, in a single lump sum payment within 60 days
after the Date of Termination, a pro rata portion of the Annual Bonus for the
partial fiscal year in which the Date of Termination occurs in an amount
determined based on (A) the extent to which the financial performance targets
applicable to such Annual Bonus (pro rated based on the number of days in such
fiscal year through the Date of Termination and as if the entire Annual Bonus
was based solely on such financial performance targets for such fiscal year) are
actually achieved as of the Date of Termination, or (B) if such financial
performance targets have not been established by the Compensation Committee of
the Board, the Annual Bonus earned by the Executive (regardless of whether such
amount was paid out on a current basis or deferred) for the fiscal year of the
Company immediately preceding the Date of Termination (pro rated

 

7



--------------------------------------------------------------------------------

based on the number of days in the fiscal year in which the Date of Termination
occurs through the Date of Termination) (a “Pro-Rated Annual Bonus”).

(iii) To the extent not previously vested as of the Date of Termination, the
RSUs will be subject to accelerated vesting pursuant to the terms and conditions
set forth in the RSU Agreement.

(iv) During the period commencing on the Date of Termination and ending on the
earlier of (i) the eighteen month anniversary of the Date of Termination and
(ii) the expiration of the Executive’s eligibility for benefits under
Section 4980B of the Code and the regulations thereunder (“COBRA”), the Company
shall continue to provide the Executive and the Executive’s eligible family
members with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment had not been
terminated; provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive group health insurance coverage
under another employer’s plans, the Company’s obligations under this
Section 4(a)(iv) shall be reduced to the extent comparable coverage is actually
provided to the Executive and the Executive’s eligible family members, and any
such coverage shall be reported by the Executive to the Company.

(v) For a period of not more than one year following the Date of Termination,
the Company shall, at its sole expense and on an as-incurred basis, provide the
Executive with reasonable outplacement services directly related to the
Executive’s Separation from Service which shall be consistent with industry
practice for similarly situated Executive Vice-Presidents.

Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Sections 4(a)(i)(B), 4(a)(ii), 4(a)(iv)
and 4(a)(v) above that the Executive execute and deliver to the Company a
release of claims in substantially the form attached hereto as Exhibit C (the
“Release”) within twenty-one (21) days following the Date of Termination and
that the Executive not revoke such release within seven (7) days thereafter.

(b) For Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason
during the Employment Period, the Company shall have no further obligations to
the Executive under this Agreement other than with respect to
(A) Section 2(b)(iv), (vi) or (ix), 8, 9 and 13(b) hereof (in each case, subject
to the terms and conditions thereof), and (B) the obligation to pay to the
Executive the Accrued Obligations in cash within 30 days after the Date of
Termination. For the avoidance of doubt, neither (i) the obligations of the
Company under the RSU Agreement and the Indemnification Agreement, nor (ii) any
obligation of the Company to pay or provide accrued or vested benefits to which
the Executive may be entitled under the Company’s 401(k), savings and retirement
plans and welfare benefit plans as in effect from time to time, shall be deemed
“obligations to the Executive under this Agreement” for purposes of this
Section 4(b).

(c) Death or Disability. Subject to Section 4(d) below, if the Executive incurs
a Separation from Service by reason of the Executive’s death or Disability
during the Employment Period:

 

8



--------------------------------------------------------------------------------

(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash on the date of the
Executive’s termination;

(ii) Any Unpaid Bonus shall be paid to the Executive’s estate or beneficiaries
or to the Executive, as applicable, in a single lump sum payment within 60 days
after the Date of Termination;

(iii) 100% of the Executive’s annual Base Salary, as in effect on the Date of
Termination, shall be paid to the Executive’s estate or beneficiaries or to the
Executive, as applicable, in cash within 30 days following the Date of
Termination;

(iv) The Pro-Rated Annual Bonus shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, within 60 days after the Date
of Termination;

(v) To the extent not previously vested as of the Date of Termination, RSUs will
be subject to accelerated vesting pursuant to the terms and conditions set forth
in the RSU Agreement; and

(vi) During the period commencing on the Date of Termination and ending on the
earlier of (i) the twelve month anniversary of the Date of Termination and
(ii) the expiration of the Executive’s eligibility for benefits under COBRA, the
Executive and the Executive’s eligible family members shall continue to be
provided with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment had not been
terminated; provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive group health insurance coverage
under another employer’s plans, the Company’s obligations under this
Section 4(c)(vi) shall be reduced to the extent comparable coverage is actually
provided to the Executive and the Executive’s eligible family members, and any
such coverage shall be reported by the Executive to the Company.

(d) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 or 5 hereof, shall be paid to the Executive
during the 6-month period following the Executive’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code) if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Executive’s death), the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.

5. Termination Upon a Change in Control. Subject to Section 4(d) above, if a
Change in Control (as defined herein) occurs during the Employment Period and
the Executive incurs a Separation from Service (a) by reason of a termination by
the Company

 

9



--------------------------------------------------------------------------------

without Cause or by the Executive for Good Reason, in each case within two
(2) years after the effective date of the Change in Control or (b) provided that
the Executive remains continuously employed by the Company through the one year
anniversary of the effective date of the Change in Control (the “CIC Anniversary
Date”), by the Executive for any reason on or within 30 days after the CIC
Anniversary Date (a “Change in Control Resignation”), then the Executive shall
be entitled to the payments and benefits provided in Section 4(a) hereof,
subject to the terms and conditions thereof (including, without limitation, the
requirement that a condition to the Executive’s right to receive the amounts
provided for in Sections 4(a)(i)(B), 4(a)(ii), 4(a)(iv) and 4(a)(v) is that the
Executive execute, deliver and not revoke the Release), except that for purposes
of this Section 5, the Severance Multiple shall equal two (2). In the event of a
Change in Control or a Separation from Service described in this Section 5, the
RSUs will be subject to accelerated vesting pursuant to the terms and conditions
set forth in the RSU Agreement. For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following events:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(“voting securities”) of the REIT that represent 35% or more of the combined
voting power of the REIT’s then outstanding voting securities, other than

(A) an acquisition of securities by a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the REIT or any person controlled by the REIT or by any employee
benefit plan (or related trust) sponsored or maintained by the REIT or any
person controlled by the REIT, or

(B) an acquisition of securities by the REIT or a corporation owned, directly or
indirectly, by the stockholders of the REIT in substantially the same
proportions as their ownership of the stock of the REIT, or

(C) an acquisition of securities pursuant to a transaction described in clause
(iii) below that would not be a Change in Control under clause (iii);

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this clause (i): an
acquisition of the REIT’s securities by the REIT which causes the REIT’s voting
securities beneficially owned by a person or group to represent 35% or more of
the combined voting power of the REIT’s then outstanding voting securities;
provided, however, that if a person or group shall become the beneficial owner
of 35% or more of the combined voting power of the REIT’s then outstanding
voting securities by reason of share acquisitions by the REIT as described above
and shall, after such share acquisitions by the REIT, become the beneficial
owner of any additional voting securities of the REIT, then such acquisition
shall constitute a Change in Control;

 

10



--------------------------------------------------------------------------------

(ii) individuals (excluding, for the avoidance of doubt, Robert F. Maguire III)
who, as of the Effective Date, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual (excluding, for the avoidance of doubt, Robert F.
Maguire III) becoming a director subsequent to the date hereof whose election by
the REIT’s shareholders, or nomination for election by the Board, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;

(iii) the consummation by the REIT (whether directly involving the REIT or
indirectly involving the REIT through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the REIT’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction

(A) which results in the REIT’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the REIT or the person that, as a
result of the transaction, controls, directly or indirectly, the REIT or owns,
directly or indirectly, all or substantially all of the REIT’s assets or
otherwise succeeds to the business of the REIT (the REIT or such person, the
“Successor Entity”)) directly or indirectly, at least 50% of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and

(B) after which no person or group beneficially owns voting securities
representing 35% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 35% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the REIT prior
to the consummation of the transaction; or

(iv) approval by the REIT’s shareholders of a liquidation or dissolution of the
REIT.

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the REIT’s
shareholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the REIT’s shareholders.

6. Expiration of Employment Period. Subject to Section 4(d) above, if the
Executive incurs a Separation from Service upon or after the fifth anniversary
of the Effective Date by reason of the expiration of the Employment Period:

 

11



--------------------------------------------------------------------------------

(i) the Accrued Obligations shall be paid to the Executive on the Date of
Termination;

(ii) any Unpaid Bonus shall be paid to the Executive in a single lump sum
payment within 60 days after the Date of Termination; and

(iii) the Pro-Rated Annual Bonus shall be paid to the Executive within 60 days
after the Date of Termination.

Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the Pro-Rated Annual Bonus under this Section 6 that the Executive
execute and deliver to the Company the Release within twenty-one (21) days
following the Date of Termination and that the Executive not revoke such release
within seven (7) days thereafter.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred (within 30 days following the
Company’s receipt of an invoice from the Executive), to the full extent
permitted by law, all reasonable legal fees and expenses which the Executive or
his beneficiaries may reasonably incur as a result of any contest (regardless of
the outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive or his beneficiaries about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code. The preceding
sentence shall not apply with respect to any such contest if the court having
jurisdiction over such contest determines that the Executive’s claim in such
contest is frivolous or maintained in bad faith.

9. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment (as defined
below) would be subject to the Excise Tax (as defined below), then the Executive
shall be entitled to receive an

 

12



--------------------------------------------------------------------------------

additional payment (the “Excise Tax Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
and employment taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Excise Tax Gross-Up Payment, the
Executive retains an amount of the Excise Tax Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. Notwithstanding the foregoing provisions
of this Section 9(a), if it shall be determined that the Executive is entitled
to the Excise Tax Gross-Up Payment, but that the Parachute Value (as defined
below) of all Payments does not exceed 110% of the Safe Harbor Amount (as
defined below), then no Excise Tax Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the payments under Section 4(a)(i) hereof, unless an
alternative method of reduction is elected by the Executive, and in any event
shall be made in such a manner as to maximize the Value (as defined below) of
all Payments actually made to the Executive. For purposes of reducing the
Payments to the Safe Harbor Amount, only amounts payable under this Agreement
(and no other Payments) shall be reduced. If the reduction of the amount payable
under this Agreement would not result in a reduction of the Parachute Value of
all Payments to the Safe Harbor Amount, no amounts payable under the Agreement
shall be reduced pursuant to this Section 9(a). The Company’s obligation to make
Excise Tax Gross-Up Payments under this Section 9 shall not be conditioned upon
the Executive’s Separation from Service. For purposes of determining the amount
of any Excise Tax Gross-Up Payment, the Executive shall be considered to pay
federal income tax at the Executive’s highest actual marginal rate of federal
income taxation in the calendar year in which the Excise Tax Gross-Up Payment is
to be made, and state and local income or franchise taxes at the Executive’s
highest actual marginal rate of taxation in the state and locality of the
Executive’s residence or other state and locality where the Executive will be
subject to taxes on the date on which the Excise Tax Gross-Up Payment is made,
net of the Executive’s actual reduction in federal income taxes which could be
obtained from deduction of such state and local taxes, and taking into
consideration the phase-out of the Executive’s itemized deductions under federal
income tax law.

(b) Subject to the provisions of Section 9(c) hereof, all determinations
required to be made under this Section 9, including whether and when an Excise
Tax Gross-Up Payment is required, the amount of such Excise Tax Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by such nationally recognized accounting firm as may be selected by the
Company and reasonably acceptable to the Executive (the “Accounting Firm”);
provided, that the Accounting Firm’s determination shall be made based upon
“substantial authority” within the meaning of Section 6662 of the Code. The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Excise Tax Gross-Up Payment, as determined pursuant
to this Section 9, shall be paid by the Company to the Executive within five
days of the receipt of the Accounting Firm’s determination; provided, however,
that in no event shall any such Excise Tax Gross-Up Payment or any payment of
any income or other taxes to be paid by the Company under this Section 9 be made
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive remits the related taxes.

 

13



--------------------------------------------------------------------------------

Any costs and expenses incurred by the Company on behalf of the Executive under
this Section 9 due to any tax contest, audit or litigation will be paid by the
Company by the end of the Executive’s taxable year following the taxable year in
which the taxes that are the subject of the tax contest, audit or litigation are
remitted to the taxing authority, or where as a result of such tax contest,
audit or litigation no taxes are remitted, the end of the Executive’s taxable
year following the taxable year in which the audit is completed or there is a
final and non-appealable settlement or other resolution of the contest or
litigation. Subject to the provisions of Section 9(c) hereof, any determination
by the Accounting Firm shall be binding upon the Company and the Executive,
unless the Company obtains an opinion of outside legal counsel, based upon at
least “substantial authority” within the meaning of Section 6662 of the Code,
reaching a different determination, in which event such legal opinion shall be
binding upon the Company and the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Excise Tax Gross-Up Payment. Such notification shall be given as
soon as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income or employment tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 9(c), the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may direct the
Executive to contest the claim in any permissible manner (other than by paying
the tax claimed and suing for a refund or by appealing from any judgment where
the Executive would be

 

14



--------------------------------------------------------------------------------

required to post a bond), and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal and in the United States Tax
Court, as the Company shall determine; provided, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which the Excise Tax
Gross-Up Payment would be payable hereunder, and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(d) If, after the receipt by the Executive of an Excise Tax Gross-Up Payment,
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Excise Tax Gross-Up Payment relates, the Executive shall
(subject to the Company’s complying with the requirements of Section 9(c)
hereof, if applicable) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).

(e) Notwithstanding any other provision of this Section 9, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Excise Tax Gross-Up Payment, and the Executive hereby
consents to such withholding.

(f) Any other liability for unpaid or unwithheld Excise Taxes shall be borne
exclusively by the Company, in accordance with Section 3403 of the Code. The
foregoing sentence shall not in any manner relieve the Company of any of its
obligations under this Employment Agreement.

(g) Definitions. The following terms shall have the following meanings for
purposes of this Section 9:

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv) The “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

 

15



--------------------------------------------------------------------------------

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

10. Confidential Information and Non-Solicitation.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the REIT, the Operating Partnership, Maguire Services, Inc., a Maryland
corporation, and their respective subsidiaries and affiliates (collectively, the
“Maguire Group”), and each of their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, including but not limited to customer
information and trade secrets of the Maguire Group, to anyone other than the
Company and those designated by it; provided, that if the Executive receives
actual notice that the Executive is or may be required by law or legal process
to communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company; and provided, further, that the
information, knowledge or data subject to this Section 10(a) shall not include
information, knowledge or data which becomes available to the Executive
following the Date of Termination from a source other than the Company
(provided, that such source is not known by the Executive to be subject to
another confidentiality agreement with, or other obligation of confidentiality
or secrecy to, the Company).

(b) While employed by the Company and, for two (2) years after the Date of
Termination, the Executive shall not directly or indirectly solicit, induce, or
encourage any employee, consultant, agent, customer, vendor, or other parties
doing business with any member of the Maguire Group to terminate their
employment, agency, or other relationship with the Maguire Group or such member
or to cease to render services for or to transfer their business from the
Maguire Group or such member and the Executive shall not initiate discussion
with any such person for any such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other individual or entity; provided,
however, that in the event of (i) a termination of the Executive’s employment by
the Company without Cause or by the Executive for Good Reason, (ii) a
termination of the Executive’s employment following a Change in Control, or
(iii) a Separation from Service of the Executive upon or after the fifth
anniversary of the Effective Date by reason of the expiration of the Employment
Period, the post-termination restrictions set forth in this Section 10(b) shall
only apply with respect to employees of, and consultants who were, within the 2
years immediately prior to the Date of Termination, employees of, the Maguire
Group and shall not apply with respect to any consultant (other than a
consultant who was, within the 2 years immediately prior to the Date of
Termination, an employee of the Maguire Group), agent, customer, vendor or other
parties doing business with any member of the Maguire Group. Notwithstanding
anything herein to the contrary, this Section 10(b) shall not apply with respect
to Nelson C. Rising and Christopher C. Rising and

 

16



--------------------------------------------------------------------------------

each of their executive and/or administrative assistants, and the Executive’s
executive and/or administrative assistants.

(c) In no event shall an asserted violation of the provisions of this Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement. However, in recognition of the facts that
irreparable injury will result to the Company in the event of a breach by the
Executive of his obligations under Sections 10(a) and (b) hereof, that monetary
damages for such breach would not be readily calculable, and that the Company
would not have an adequate remedy at law therefor, the Executive acknowledges,
consents and agrees that in the event of such breach, or the threat thereof, the
Company shall be entitled, in addition to any other legal remedies and damages
available, to specific performance thereof and to temporary and permanent
injunctive relief (without the necessity of posting a bond) to restrain the
violation or threatened violation of such obligations by the Executive.

11. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated to the Operating Partnership, the
REIT and, if applicable, any subsidiary and/or affiliate thereof in accordance
with the Employee Sharing and Expense Allocation Agreement, by and between the
REIT, the Operating Partnership, and Maguire Services, Inc., as in effect from
time to time; provided, that the Operating Partnership and the REIT shall be
jointly and severally liable for such obligations.

13. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

 

17



--------------------------------------------------------------------------------

(b) Arbitration. Except as set forth in Section 10(c) above, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in Los Angeles, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, the Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event the Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither the Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company

If to the REIT or the Operating Partnership:

Maguire Properties, Inc.

Attn: General Counsel

with a copy to:

Latham & Watkins

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071

Attn: Julian Kleindorfer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such

 

18



--------------------------------------------------------------------------------

transfer or deemed transfer shall not be made to the extent necessary or
appropriate so as not to violate the Exchange Act and the rules and regulations
promulgated thereunder.

(e) Section 409A of the Code. Certain payments and benefits under this Agreement
are intended to be exempt from the application of Section 409A, while other
payments hereunder may constitute “nonqualified deferred compensation” within
the meaning of Section 409A, the payment of which is intended to comply with
Section 409A. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding any provision
of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be subject to
Section 409A of the Code and related Department of Treasury guidance, the
Company may, with the Executive’s prior written consent, adopt such amendments
to this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.

(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. In addition,
notwithstanding any other provision of this Agreement, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Excise Tax Gross-Up Payment, and the Executive hereby consents to
such withholding.

(h) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(i) Entire Agreement. As of the Effective Date, this Agreement, together with
the RSU Agreement and the Indemnification Agreement, constitutes the final,
complete and exclusive agreement between the Executive and the Company with
respect to the subject matter hereof and replaces and supersedes any and all
other agreements, offers or promises, whether oral or written, between the
parties concerning the subject matter hereof.

(j) Amendment. No amendment or other modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

 

19



--------------------------------------------------------------------------------

(k) Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

 

MAGUIRE PROPERTIES, INC., a Maryland corporation By:  

/s/ WALTER L. WEISMAN

Name:   Walter L. Weisman Title:   Director

MAGUIRE PROPERTIES, L.P.,

a Maryland limited partnership

By:   Maguire Properties, Inc. Its:   General Partner By:  

/s/ WALTER L. WEISMAN

Name:   Walter L. Weisman Title:   Director “EXECUTIVE”

/s/ DOUGLAS J. GARDNER

Douglas J. Gardner

Signature Page to Employment Agreement (DJG)